14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey L. THOMAS, Plaintiff Appellant,v.TRW, INCORPORATED, d/b/a TRW Systems Integration Group;Bobby J. Orear;  Joy D. Frechette;  Larry M.Thorne;  Thomas E. Porter;  Steven R.Buck, Defendants Appellees.
No. 93-2265.
United States Court of Appeals,Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-93-608-A)
Jeffrey L. Thomas, Appellant Pro Se.
Thomas R. Bagby, EPSTEIN, BECKER & GREEN, P.C., Washington, D.C., for Appellees.
E.D.Va.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals the district court's order dismissing eleven of fourteen claims alleged in Appellant's complaint.  We grant Appellees' motion to dismiss and we dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny Appellant's motion for appointment of counsel and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED